Citation Nr: 0605381	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  05-11 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for Crohn's disease, 
claimed as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1989 to July 
1995.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for 
Crohn's disease (claimed as an undiagnosed illness).

The issue of entitlement to service connection for Crohn's 
disease (claimed as an undiagnosed illness) is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

The Board notes that in accordance with VA's duty to assist, 
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2005).  A medical examination or medical 
opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the claimed disability 
may be associated with the established event, injury or 
disease in service.  See Id.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

The Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the veteran's claim of entitlement to service connection for 
Crohn's disease.

A November 2003 VA examination reflects an assessment of 
Crohn's disease.  The examiner stated that this is a known 
disease process, and that there are no findings of an 
undiagnosed illness, however, no statement was made as to the 
etiology of the veteran's Crohn's disease.   

The examiner reported that the veteran had his first 
gastrointestinal evaluation in 1998 for recurrent right lower 
quadrant pain with vomiting and diarrhea.  Reports of a 
September 1998 esophagogastroduodenoscopy (EGD) reflect a 
diagnosis of antral gastritis with superficial ulceration.  
The examiner also reported that gastrointestinal notes 
indicate a standing history of right lower quadrant abdominal 
pain with diarrhea starting around 1992 after the veteran 
returned from Saudi Arabia.  

An August 2004 statement by the veteran's wife indicates that 
the veteran complained of stomach pains post service in July 
1995.  She stated that the veteran was seen in 1996 by a 
family physician after an episode of continuous vomiting, and 
that his symptoms were documented, and that the veteran was 
subsequently seen at the Brookside medical clinic.  She 
stated that the veteran had his first big episode in March 
2001 which resulted in a 4 day hospital stay, but he had been 
seen in hospitals at least three times prior to that episode 
with the same symptoms.  

Although the record indicates that the veteran was seen after 
service with gastrointestinal symptoms, the claims file does 
not contain any medical records relating to the veteran's 
claim from July 1995 to March 2002, and the VA examination 
does not provide an opinion in regard to the etiology of the 
veteran's current disability.

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, this matter 
is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have evaluated or treated 
him for any gastrointestinal problems 
since service, including the health care 
provider who conducted the September 1998 
gastrointestinal evaluation, and health 
care providers identified in his wife's 
August 2004 statement.  The RO should 
request that the veteran complete and 
return appropriate release forms, so that 
VA can obtain any identified evidence.  
All identified private treatment records 
should be requested directly from the 
healthcare providers.  

2.  The veteran should be afforded a VA 
medical examination to determine the 
etiology of his Crohn's disease.  The 
examiner should review the claims folder 
prior to the examination.  The examiner 
should identify any existing 
gastrointestinal disorders and state 
whether it is as likely as not that the 
veteran's disability is related to a 
disease or injury in service.  

The RO should review the examination 
report to ensure that it is in complete 
compliance with this remand. If deficient 
in any manner, the RO must implement 
corrective procedures at once. 

3.  The RO should then review the record 
and readjudicate the veteran's claim. If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision. The veteran 
and his representative should be afforded 
a reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 
 
